   Case: 1:20-cv-00276-SNLJ Doc. #: 7 Filed: 06/17/21 Page: 1 of 7 PageID #: 32




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                  SOUTHEASTERN DIVISION

 PRESTON W. SIMPSON,                                   )
                                                       )
                  Plaintiff,                           )
                                                       )
           V.                                          )           No. 1:20-CV-276-SNLJ
                                                       )
 STAFFORD #887, et al.,                                )
                                                       )
                  Defendants.                          )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the application of self-represented plaintiff Preston W.

Simpson, an incarcerated person at Stoddard County Jail, to proceed in the district court without

prepayment of fees and costs. For the reasons explained below, the Court will allow plaintiff to

proceed without prepaying fees or costs, and will assess an initial partial filing fee of $38.05.

Additionally, the Court will dismiss the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                              Initial Filing Fee

        Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action without prepaying

fees and costs is required to pay the full amount of the filing fee. If the prisoner has insufficient

funds in his prison account to pay the entire fee, the Court must assess and, when funds exist,

collect an initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits

in the prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior

six-month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id
   Case: 1:20-cv-00276-SNLJ Doc. #: 7 Filed: 06/17/21 Page: 2 of 7 PageID #: 33




        Plaintiffs certified account statement submitted as required by 28 U.S.C. § 1915(a)(2)

shows that he received an average of$190.25 per month from June, 2020 through December, 2020.

Based on plaintiffs certified account statement, the Court will grant plaintiffs application to

proceed in the district court without prepaying fees or costs and will assess an initial partial filing

fee of $38.05, which is twenty percent of his average monthly deposit.

                                          Legal Standard

        Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed without

prepaying fees and costs if it is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. An action

is frivolous if "it lacks an arguable basis in either law or in fact." Neitzke v. Williams, 490 U.S.

319,328 (1989).

       A complaint fails to state a claim upon which relief may be granted if it fails to plead

"enough facts to state a claim to relief that is plausible on its face." Bell At!. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff "pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a

plausible claim for relief is a context-specific task that requires the reviewing court to draw upon

judicial experience and common sense. Id. at 679. The court must assume the veracity of well-

pleaded facts, but need not accept as true "[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements." Id. at 678 (citing Twombly, 550 U.S. at 555).

                                          The Complaint

       Plaintiffs statement of his claim, in full, is as follows:

       On or about (11/19/2020) "Deputy #887 Stafford (Defendant #1)" confiscated
       multiple letters that belong to me. The letters are "Sentimental" to me. That is the
       basis of injuries here! This happened here@ the Stoddard County Jail. I was told

                                                  2
    Case: 1:20-cv-00276-SNLJ Doc. #: 7 Filed: 06/17/21 Page: 3 of 7 PageID #: 34




         a file to hold my letters was created. The letters are from: "Rebecca (Becky) Ann
         Mayberry" via "Return to Sender" mailing when I wrote her.

Id. at 3. 1

Plaintiff states that the confiscation of these "Return to Sender" letters "may be violating the Fourth

Amendment." Id. at 6 (emphasis added). For relief, plaintiff seeks a return of his letters, court

costs, and $777. 77 in punitive damages "to encourage deputies from further 'power thrust' on me!"

                                              Discussion

         It is well settled that inmates have a First Amendment right to receive mail, but that right

may be limited by prison regulations that are reasonably related to a legitimate penological interest.

Weiler v. Purkett, 137 F.3d 1047, 1050 (8th Cir. 1998); $ee also Griffin v. Lombardi, 946 F.2d

604,607 (8th Cir. 1991) (stating that prison inmates have a recognized First Amendment interest

in receiving mail, but that prisoners are also subject to the valid regulations of a prison). This case

presents a unique situation in that plaintiff is not alleging violations of his First Amendment rights.

His right to receive mail is not being curtailed, that is, he does not allege that mail from outside

the prison written by a third-party and addressed to plaintiff is being confiscated. Nor does plaintiff

allege that any of his written communications are being restricted. Rather, plaintiff alleges that

prison officials are not returning to plaintiff letters written by him and mailed to his girlfriend that

were returned to the jail marked "Return to Sender." Plaintiff is not alleging these letters are being

destroyed, but that a file has been created for these letters and they are being stored in this file.




1
 Plaintiff captions his case as Simpson v. Stafford #887, et al.; however, his complaint lists only
one defendant, Deputy Stafford #887 of the Stoddard County Jail. For his second defendant,
plaintiff lists simply "et al." which comes from the Latin phrase meaning "and others." See
Merriam-Webster Dictionary, http://merriam-webster.com/dictionary/et al. (last visited Jun. 17,
2021 ). Because plaintiff has not identified any other defendants, the Court construes plaintiffs
complaint as being brought only against defendant Stafford #887.
                                                   3
   Case: 1:20-cv-00276-SNLJ Doc. #: 7 Filed: 06/17/21 Page: 4 of 7 PageID #: 35




See ECF No. 1 at 3; ECF No. 1-2 at 2. Liberally construed, plaintiff alleges that the confiscation

of these letters violate his Fourth Amendment right to be free of illegal seizure.

       As the Supreme Court has stated, "A right of privacy in traditional Fourth Amendment

terms is fundamentally incompatible with the close and continual surveillance of inmates in their

cells required to ensure institutional security and internal order." Hudson v. Palmer, 468 U.S. 517,

527-28 (1984). "Loss of freedom of choice and privacy are inherent incidents of confinement."

Id. (citing Bell v. Wolfish, 441 U.S. 520,537 (1979)). If plaintiff has no legitimate expectation of

privacy to the papers in his cell, no Fourth Amendment violation has occurred. United States v.

Hogan, 539 F.3d 916, 924 (8th Cir. 2008).

       Mail that is not constitutionally protected may not form the basis of a 42 U.S.C. § 1983

claim. For example, the Eighth Circuit has long held that prison officials are authorized to read

and copy outgoing prisoner mail without violating a prisoner's Fourth Amendment rights. United

States v. Kelton, 791 F.2d 101, 102 (8th Cir. 1986). "[I]t is well established that intrusions into a

prisoner's personal mail for security reasons do not contravene the strictures of the Constitution."

Bumgarner v. Bloodworth, 768 F.2d 297,301 (8th Cir. 1985); see also Jensen v. Klecker, 648 F.2d

1179, 1182 (8th Cir. 1981) ("Non-privileged inmate mail is clearly not immune to inspection, thus

such inspections cannot give rise to civil rights violations .... Institutions may impose restrictions

on the receipt of packages from outside the penitentiaries.") Plaintiff has not alleged his letters to

his girlfriend are constitutionally protected. Under the Fourth Amendment, these letters are subject

to inspection by jail staff before they are mailed, as they are unprivileged personal mail. See

Bumgarner, 768 F.2d at 301. Upon their return to sender, the Stoddard County Jail may confiscate

these letters for security reasons consistent with the legitimate objectives of the institution. See

Jensen, 648 F .2d at 1182. Plaintiff makes no allegations that these letters are anything other than



                                                  4
   Case: 1:20-cv-00276-SNLJ Doc. #: 7 Filed: 06/17/21 Page: 5 of 7 PageID #: 36




unprivileged personal mail. Because plaintiff has established no Fourth Amendment right in his

returned outgoing unprivileged personal mail, the Court cannot find defendant Stafford #887

violated plaintiffs Fourth Amendment rights by placing these letters into a file instead of returning

them to plaintiff.

        To the extent plaintiff seeks to allege a claim against defendant Stafford #887 for return of

property under the Fourteenth Amendment, this claim also will be dismissed. "When a state

employee's unauthorized, random acts deprive a person of property, the state employee's acts do

not violate the procedural requirements of the Due Process Clause of the Fourteenth Amendment

if a meaningful post-deprivation remedy for the loss is available." Clark v. Kansas City Mo. Sch.

Dist., 375 F.3d 698, 702 (8th Cir. 2004). Missouri provides such an adequate post-deprivation

remedy. See Orebaugh v. Caspari, 910 F.2d 526,527 (8th Cir. 1990). Specifically, an individual

claiming the right to possession of personal property may bring an action in replevin. Mo. R. Civ.

P. 99.01; see also Allen v. City ofKinloch, 763 F.2d 335, 337 (8th Cir. 1985) (stating that plaintiff

seeking return of personal property under 42 U.S.C. § 1983 failed to establish any violation of his

constitutional rights because he could obtain adequate relief by filing a replevin action under

Missouri law).

       To the extent plaintiff states the confiscated letters are "sentimental to me," the PLRA

provides "[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury or the commission of a sexual act." 42 U.S.C. § 1997e(e). Although

there are slight exceptions for First Amendment claims, plaintiff has not alleged any First

Amendment claims.




                                                 5
   Case: 1:20-cv-00276-SNLJ Doc. #: 7 Filed: 06/17/21 Page: 6 of 7 PageID #: 37




        Additionally, to the extent plaintiff attempts to state a claim against defendant Stafford

#887 in his official capacity as an employee of the Stoddard County Jail, plaintiffs claims are

subject to dismissal. Official capacity claims against such individuals are actually "against the

governmental entity itself." See White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

"suit against a public employee in his or her official capacity is merely a suit against the public

employer." Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also

Elder-Keep v. Aksamit, 460 ·F.3d 979, 986 (8th Cir. 2006) (a "suit against a public official in his

official capacity is actually a suit against the entity for which the official is an agent"). As such,

the claim against Stafford #887 in his official capacity is actually a claim against Stoddard County

itself. Plaintiffs claims against the Stoddard County Jail must be dismissed. The Stoddard County

Jail is a county jail, and "county jails are not legal entities amenable to suit." Owens v. Scott Cty.

Jail, 328 F.3d 1026, 1027 (8th Cir. 2003); see also Ketchum v. City of West Memphis, Ark., 974

F.2d 81, 82 (8th Cir. 1992) (stating that "departments or subdivisions" oflocal government are not

"juridical entities suable as such"); De La Garza v. Kandiyohi Cty. Jail, 18 Fed. Appx. 436, 437

(8th Cir. 2001) (affirming district court dismissal of county jail and sheriffs department as parties

because they are not suable entities).

       For the foregoing reasons, plaintiffs claims against defendant Stafford #887 brought

pursuant to 42 U.S.C. § 1983 will be dismissed without prejudice on initial review. See 28 U.S.C.

§ l 915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs application to proceed in the district court

without prepayment of fees or costs is GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $38.05

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance
                                                  6
  Case: 1:20-cv-00276-SNLJ Doc. #: 7 Filed: 06/17/21 Page: 7 of 7 PageID #: 38




payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B).

       IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel is DENIED as

moot. [ECF No. 4]

       A separate Order of Dismissal will accompany this Memorandum and Order.

       Dated this    17~ day of June, 2021.




                                                  STEPHEN.LIMBAUGH, JR.
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                  7
